Citation Nr: 1434557	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-23 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina

THE ISSUE

Entitlement to basic eligibility for VA home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel









REMAND

The appellant served in the United states Marine Corp from August 3, 1979 to November 5, 1979.

The issue listed in VACOLS is entitlement to basic eligibility for VA home loan guaranty benefits.  However, the only records submitted with the claim are those from the compensation and pension folder, including records from the virtual e-folders.  There is a VA Form 9 dated in September 2011 that refers to a statement of the case dated that same month dealing with "HL eligibility".  An attached note shows that the Form 9 "went to RO 88 Home Loan Eligibility."  As the record is incomplete, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1. The originating agency should locate the home loan guaranty folder and all other documents in connection with the Veteran's claim for basic eligibility for VA home loan guaranty benefits from either the Atlanta Regional Loan Center or the VA Home Loan Eligibility Center in Winston-Salem, North Carolina.  If the documents cannot be located or reconstructed, a formal finding to that effect should be made and placed in the claims file.
 
2. After the above development is completed, adjudicate the claim. If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



